Stuart, J.
Debt on a replevin bond. Trial by the Court. Finding and judgment for the plaintiffs. There was a motion for a new trial overruled. Certain evidence of the plaintiffs, and also of the defendants, is set out in a bill of exceptions, and it is also disclosed in the same manner that other evidence was offered and excluded. But it nowhere appears that the record contains all the evidence. The case falls within the rule in Montgomery v. Doe d. Pearson, 4 Ind. R. 266.
I. Hartman and J. Bush, for the plaintiffs.
N. O. Ross, for the defendants.
Per Curiam. — The judgment is affirmed with costs.